Citation Nr: 1741139	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  14-02 594	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for residuals of left hand injury, to include degenerative joint disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Kalolwala, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1970 to March 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  Jurisdiction of this matter was subsequently transferred to the RO in Louisville, Kentucky.  

In August 2016, the Veteran appeared with his representative for a hearing held in Washington, D.C., before the undersigned.  A transcript of that proceeding has been associated with the record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Review of the record reveals that the claim of entitlement to service connection for residuals of a left hand injury must be remanded for further development prior to appellate consideration.  Where, as here, VA undertakes to provide an examination or obtain an opinion when developing a claim, even if not statutorily obligated to do so, it must provide an adequate one.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  Accordingly, the Board finds that the claim must again be remanded to the AOJ in order to obtain an addendum medical opinion.  

In this case, the Veteran was provided with a VA examination in December 2015.  The report of the December 2015 VA examination reflects, in pertinent part, the Veteran's reports that he experiences an "inability to make a fist, loss of grip strength, and intermittent swelling of (both) hands, which is worse with tasks requiring repetitive use of hands."  Physical examination revealed the presence of Heberden and Bouchard nodes, respectively.  The examiner diagnosed the Veteran with arthritis of the hand, bilaterally.  The examiner opined that the Veteran's "osteoarthritis . . . is less likely than [not] . . . caused by the blast injury to both hands and subsequent tendon repair."  In doing so, it appears the examiner focused primarily on the lack of contemporaneous medical evidence.  For instance, the examiner noted that following the 1972 injury in service, the Veteran "remained in the military for approximately 2 1/2 more years . . . [however] neither sought nor received any additional evaluation or treatment for any hand related condition."  The examiner also noted the lack of medical evidence "within 35 years of separating from the military."  

It is not clear whether or to what extent the examiner considered the lay statements of record in rendering this opinion.  For instance, in a statement dated in August 2011, the Veteran described the 1972 injury, which resulted in a surgical repair of his left hand.  He reported that after finally returning to active duty, he "was not thinking about the long term effects," which is why he didn't "say anything" further about his left hand.  Parenthetically, the Board notes that the Veteran's service treatment records (STRs) dated in January 1973 reflect, in pertinent part, a recommendation that the Veteran "come to [] physical therapy . . . three times weekly for outpatient therapy for his hand."

As mentioned, the Veteran testified at a hearing in Washington, D.C., in August 2016.  At that time, the Veteran reported, in pertinent part, that he experienced problems with his left hand "through the remainder of [his] service" and since separation from service.  Specifically, the Veteran reported experiencing an inability to bend his long finger and grip objects properly.  The Veteran indicated however that because his left hand condition "didn't necessarily impede [his] ability to work," i.e., he is right hand dominant, he "just suffered in silence . . . [and] had to improvise."  

These statements are further corroborated by the additional lay evidence of record.  In particular, in a statement of support dated in July 2011, the Veteran's spouse indicated having first hand observations of the Veteran's left hand symptoms.  Specifically, she reported that the Veteran had experienced an inability to bend his finger and properly grip things, which the Veteran indicated was due to his in-service injury.  

In light of the foregoing, the Board finds that the Veteran has not been provided an adequate VA examination for purposes of determining service connection that accurately considers all the evidence of record, i.e., lay evidence, pertaining to his claimed disability and the Board must therefore remand for additional development.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange for the examiner who conducted the December 2015 VA examination, if available, to prepare an addendum opinion as to the nature and etiology of the Veteran's claimed left hand disability, and if deemed necessary, conduct new examination of the Veteran. 

The electronic claims file must be made accessible to the examiner for review.  Following a review of the claims file and medical history, the VA examiner should offer an opinion as the following:

a. Whether it is at least as likely as not (i.e., a 50 percent or greater probability) that any identified left hand disability is caused by, incurred in, or otherwise etiologically related to service.

Any opinion should reflect consideration of the lay statements from the Veteran and other sources regarding ongoing symptomatology in and since service.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

2.  Thereafter, readjudicate the issue remaining on appeal.  If the benefit sought on appeal remains denied, issue a supplemental statement of the case and provide the Veteran and his representative with an opportunity to respond.  Then return the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




